Citation Nr: 0947649	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left foot disorder, 
claimed as plantar fasciitis and a heel spur, to include as 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in August 2001 with over 
27 years of service.
 
This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2007 for 
further development.  The case was referred to a Veterans 
Health Administration (VHA) specialist in July 2009 for an 
opinion and is now ready for disposition.


FINDING OF FACT

A left foot disorder is the result of an abnormal gait caused 
by service-connected disabilities.


CONCLUSION OF LAW

A left foot disorder, clamed as plantar fasciitis and a heel 
spur, is proximately due to service-connected disabilities.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in December 2003, the 
amendment is not applicable to the current claim. 

The Veteran is currently service-connected for degenerative 
disc disease of the lumbar and thoracic spine, degenerative 
joint disease of the right knee, residuals of a left knee 
replacement and for plantar fasciitis of the right foot.  He 
now asserts that his left foot disorder, which he has claimed 
as both plantar fasciitis and a heel spur, is attributable to 
his service-connected disabilities.  

After reviewing the evidence of record, the Board concludes 
that service connection is warranted.  Here, the Board relied 
substantially upon the opinion provided by the VHA specialist 
in September 2009.  There, the specialist noted that the 
Veteran underwent a plantar fascia release to his right foot 
in 1991, but that it did not result in a lasting improvement.  
In fact, the specialist pointed out that such a procedure is 
rarely done anymore.

The specialist continued that the Veteran's right foot 
disability, in conjunction with his back and knee 
disabilities, caused what he characterized as a "gait 
altering problem" that may, in turn, exacerbate the plantar 
fasciitis in the Veteran's left foot.  In view of symptoms 
resulting from his service-connected disabilities, the VHA 
specialist concluded that it was at least as likely as not 
that the Veteran's current left foot disorder could be 
associated to service, and was primarily due to the failed 
plantar fascia surgery in 1991.  

It should be noted that the Veteran underwent a VA 
examination in October 2007, where the examiner opined that 
it was less likely than not that his left foot disorder was 
attributable to his service-connected disabilities.  In 
reaching this conclusion, the examiner pointed out that 
bilateral plantar fasciitis was typically insidious in onset 
and often related to overuse and likely not the result of any 
specific incident or any injury.  Moreover, the examiner 
believed that since the disorder was quite common, and since 
the Veteran's symptoms were intermittent, it was unlikely 
that there is any reliable connection to his left sided 
symptoms and his service connected conditions.

The opinion provided by the examiner in October 2007 is 
supported by adequate reasons and bases, and is accordingly 
afforded significant weight.  However, the Board finds that 
the conclusions of the VHA specialist place the issue at 
least in equipoise.  Therefore, when affording the Veteran 
the benefit of every reasonable doubt, the Board concludes 
that service connection should be granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered. 


ORDER

Service connection for a left foot disorder, claimed as 
plantar fasciitis and a heel spur, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


